Case 1:20-cv-24794-DLG Document 18 Entered on FLSD Docket 08/31/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 20-24794-CIV-GRAHAM/O’SULLIVAN

  HILDA L. VALERO,

                Plaintiff,

  v.

  ANDREW SAUL,
  Commissioner of Social Security,

                Defendant.
                                                  /

                                    SCHEDULING ORDER

         THIS CASE is before the Court sua sponte. Accordingly, it is hereby

         ORDERED AND ADJUDGED:

         (1)    Plaintiff shall file a motion for summary judgment, setting forth the reasons

  for relief and including citations to the administrative record and relevant legal

  authorities on or before sixty (60) days from the date of this Order.

         (2)    Defendant shall file a response to Plaintiff’s motion for summary judgment

  and Defendant’s motion for summary judgment within thirty (30) days after Plaintiff files

  his motion for summary judgment.

         (3)    Plaintiff may respond to Defendant’s motion for summary judgment and

  reply to Defendant’s response to Plaintiff’s motion for summary judgment within thirty

  (30) days after Defendant files a response and motion as set forth in Paragraph 2

  above.

         (4) The requirements of Local Rule 56.1 shall not apply to this matter. The

  parties should not file a separate statement of facts and the statement of facts need not
Case 1:20-cv-24794-DLG Document 18 Entered on FLSD Docket 08/31/2021 Page 2 of 2




  be in separately numbered paragraphs. The facts shall be supported by specific

  references to the administrative record.

        DONE AND ORDERED in Chambers at Miami, Florida this 31st day of August, 2021.



                                             JOHN J. O’SULLIVAN
                                             CHIEF UNITED STATES MAGISTRATE JUDGE
